DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's amendment, filed on December 21 of 2021, has been entered.  Claims 1, 2, 6, 8, 10, 12, 14, 15, 18 and 19 have been amended.  Claim 17 has been cancelled.  No claim has been added.  Claims 1-16 and 18-20 are still pending in this application, with claims 1 and 12 being independent.

Claim Rejections Based on Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al. (U.S. Pat. 9,891,367).

Regarding independent claim 1, KIM et al. discloses a display device 100 (as seen in Figure 1) including a display panel 120 (as seen in Figure 1) configured to display an image (inherent, as such is the function of such devices); a backlight unit 10 (as seen in Figure 1) having a light guide plate 150 (as seen in Figure 1) having a light exit surface (top surface, as seen in Figure 1) facing the display panel 120 (as seen in Figure 1), a bottom surface (defined by the plane including the vertices of elements 310, as seen in Figure 3) opposed to the light exit surface (as seen in Figure 1), a light incident surface (edge surface proximate element 160, as seen in Figure 1) connecting the bottom surface and the light exit surface (as seen in Figure 1), and a light facing surface (edge surface opposite the edge surface proximate element 160, as seen in Figure 1) opposed to the light incident surface (as seen in Figure 1); and a light source part 160 (as seen in Figure 1) with a plurality of light sources 161 (as seen in Figure 1) 200 (as seen in Figure 2) adjacent to the light facing surface (as seen in Figure 2) and a pattern area 300 (as seen in Figure 2) adjacent to the light incident surface (as seen in Figure 2); diffusion pattern parts 210 (protrusions between elements 210, as seen in Figure 3) disposed in the activation area 200 (as seen in Figure 2); and a functional pattern part 310 (protrusions between element 310, as seen in Figure 3) disposed in the pattern area 300 (as seen in Figure 2), wherein the functional pattern part 310 overlaps a spaced space between adjacent light sources 161 when viewed in a first direction (direction substantially normal to element 163, as seen in Figure 2) from the light source part 161 to the light incident surface (as seen in Figure 2), wherein each of the diffusion pattern parts 210 and the functional pattern parts 310 protrude in a direction away from the bottom surface (as seen in Figure 3). 


    PNG
    media_image1.png
    310
    1061
    media_image1.png
    Greyscale

Figure 3 of U.S. Pat. 9,891,367 (KIM et al.), modified and annotated to clearly reference claimed structural elements and/or features.

Regarding dependent claim 2, KIM et al. further discloses each of the diffusion pattern parts 210 include a base layer (dotted line over elements 210, as seen in Figure 3) on the bottom surface and a plurality of first patterns 210 (each row of elements 210 210 extending in the first direction (as seen in Figure 2) and arranged in a second direction (direction substantially parallel to element 163, as seen in Figure 2) intersecting the first direction (as seen in Figure 2), wherein each of the first patterns 210 has a protruding shape protruding from a virtual reference surface corresponding to a boundary between the base layer and the first patterns 210 in a third direction (direction substantially normal to the bottom surface, as seen in Figure 2) intersecting each of the first and second directions (as seen in Figure 2). 

Regarding dependent claim 3, KIM et al. further discloses the protruding shape of each of the first patterns 210 has one of an elliptical shape and a triangular shape (substantially elliptical shape, as seen in Figure 3). 

Regarding dependent claim 4, KIM et al. further discloses the first patterns 210 are spaced by a predetermined gap from each other (distance between elements 210, as seen in Figure 2), and a portion of the base layer between the first patterns 210 is exposed (as seen in Figure 3). 

Regarding dependent claim 10, KIM et al. further discloses the functional pattern part 310 is provided in plurality (as seen in Figure 2), and the plurality of functional pattern parts 310 overlap the spaced space between the light sources 161 (as seen in Figure 2).

Regarding dependent claim 11, KIM et al. further discloses an overlapped area between the activation area 200 and the display panel 120 is greater than an 300 and the display panel 120 in a plan view (as evidenced by Figure 2). 

Regarding independent claim 12, KIM et al. discloses a backlight unit 100 (as seen in Figure 1) including a light guide plate 150 (as seen in Figure 1) having a light exit surface (top surface, as seen in Figure 1) through which light is outputted (see lines 6062 of column 6), a bottom surface (defined by the plane including the vertices of elements 310, as seen in Figure 3) opposed to the light exit surface (as seen in Figure 1), a light incident surface (edge surface proximate element 160, as seen in Figure 1) connecting the bottom surface and the light exit surface (as seen in Figure 1), a light facing surface (edge surface opposite the edge surface proximate element 160, as seen in Figure 1) opposed to the light incident surface (as seen in Figure 1), first and second side surfaces (edge surfaces extending from the surface proximate element 160, to the opposite edge surface, as seen in Figure 1) connecting the light incident surface and the light facing surface and opposed to each other (as seen in Figure 1), wherein the bottom surface includes an activation area 200 (as seen in Figure 2) and a pattern area 300 (as seen in Figure 2) adjacent to the activation area 200 (as seen in Figure 2); a light source part 160 (as seen in Figure 2) having a plurality of light sources 161 configured to provide light to the light incident surface (as seen in Figure 2) and spaced apart from each other in one direction (direction substantially parallel to element 163, as seen in Figure 2); a diffusion pattern part 210 (protrusions between elements 210, as seen in Figure 3) disposed in the activation area 200 (as seen in Figure 2) and having a plurality of first patterns 210 (each row of protrusions between elements 210 substantially parallel to element 163, as seen in Figure 2), each of the first patterns 210 310 (protrusions between elements 310, as seen in Figure 3) disposed in the pattern area 300 and including a plurality of second patterns 310 (each group of protrusions between elements 310, as seen in Figure 3), wherein each of the second patterns 310 extends in the one direction (as seen in Figure 2) and is arranged in the cross direction (as seen in Figure 2). 


    PNG
    media_image1.png
    310
    1061
    media_image1.png
    Greyscale

Figure 3 of U.S. Pat. 9,891,367 (KIM et al.), modified and annotated to clearly reference claimed structural elements and/or features.

Regarding dependent claim 13, KIM et al. further discloses the functional pattern part 310 does not overlap the light sources 161 when viewed in the cross direction from the light source part 160 to the light incident surface (as seen in Figure 2). 

Regarding dependent claim 14, KIM et al. further discloses lengths of the second patterns 310 in the one direction gradually increase or decrease as moving in the cross direction (as seen in Figure 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. Pat. 9,891,367).

Regarding dependent claim 5, KIM et al. individually discloses all the limitations of the claim, as previously detailed, further disclosing the functional pattern part 310 including a plurality of second patterns 310 (each of the groups of protrusions between elements 310, as seen in Figure 2).
KIM et al. fails to explicitly disclose each of the second patterns 310 has a substantially same shape as each of the first patterns 210. 
However, KIM et al. teaches elements 310 might have a circular cone, triangular pyramid or quadrangular pyramid cone shape, but it is not limited to such shapes (see, for example, lines 36-38 of column 8).  In addition, the examiner takes Official Notice of the precise shape and geometry of prismatic elements, such as the diffusion pattern parts 210 and functional pattern parts 310 of KIM et al., being old and well known in the illumination art to provide predictable light redirecting and modifying effect.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply the first patterns 210 and the second patterns 310 has a as each of in the patented apparatus of KIM et al. to have substantially the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent claim 8, KIM et al. individually discloses all the limitations of the claim, as previously detailed, except a length of each of the first patterns 210 in the second direction gradually increases or decreases as moving in a direction from the light incident surface to the light facing surface. 
However, the examiner takes Official Notice of the use and advantages of varying the density of prismatic elements on light guide surfaces in response to distance from a light incident surface, specifically varying the length of each element, being old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply vary the length of the first patterns 210 in the patented apparatus of KIM et al., to obtain the predictable result of enabling the apparatus to provide a uniform light output. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Allowable Subject Matter
Claims 6, 7, 9 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments, filed December 21 of 2021, have been fully considered but they are not persuasive.
 
Regarding the Examiner’s rejection of independent claims 1 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al. (U.S. Pat. 9,891,367), the applicant argues that the cited reference fails to disclose all the features of the claimed invention, specifically each of the “diffusion pattern parts” and the “functional pattern parts” protruding in a direction away from the bottom surface of the light guide plate.  The applicant further argues that in KIM et al. elements 210 and 310 (i.e. the claimed “diffusion pattern parts” and the “functional pattern parts”, respectively) are engraved patterns recessed, not protruding from the bottom surface of the light guide 150.

Regarding the Examiner’s rejection of claims 2-5, 8, 10, 11, 13 and 14, the applicant present no arguments, except stating that such claims depend directly, or indirectly, from independent claims 1 or 12, and would be allowable when/if the independent claims are allowed.  Applicant’s failure to distinctly and specifically traverse such rejections, as required by 37 C.F.R. 1.111(b), has been interpreted as an admission that the individual features added by claims 2-5, 8, 10, 11, 13 and 14 fail to further distinguish the subject matter defined by the independent claims over the Prior Art already made of record.

In response to applicant’s arguments that KIM et al. (U.S. Pat. 9,891,367) failed to disclose each of the “diffusion pattern parts” 210 and the “functional pattern parts” 310 protruding in a direction away from the bottom surface of the light guide plate 150, the applicant is respectfully advised that while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 70 USPQ2d 1827 (Fed. Cir. May 13, 2004). 
In this case, KIM et al. discloses, as previously detailed, a light guide 150 a light guide plate 150 including a light exit surface (top surface, as seen in Figure 1), a light incident surface (edge surface proximate element 160, as seen in Figure 1), a light facing surface opposite to the light incident surface (edge surface opposite the edge surface proximate element 160, as seen in Figure 1), and a bottom surface (plane defined by the vertices of elements 310, as seen in Figure 3). While the applicant is correct that elements 210 and 310 of KIM et al.  (referenced by the Examiner as the claimed “diffusion pattern parts” and the “functional pattern parts”, respectively, in the previous Office Action) are disclosed as grooves, it must be noted that any “depression” must, by definition, be accompanied by a portion projecting from a datum down to which the “depression” extends. Therefore, the areas between elements 210/310 have been broadly considered as projections extending from the plane (e.g. the bottom surface of the light guide 150) including the vertices of elements 310 (as seen in Figure 3). To be successful, a traversal of this interpretation must define geometrical features of the pattern parts not disclosed by, or obvious in view of, KIM et al., or present convincing arguments why considering the plane referenced as the bottom surface of the light guide 150 is an unreasonable interpretation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.



/Ismael Negron/
Primary Examiner
AU 2875